•Stacy, J.
The testimony as to the appearance of the girl, with respect to her age, is conflicting; and, upon the question of reasonable inquiry, the facts are not admitted. Hence, considering the evidence in its most favorable light for the plaintiff, the accepted position on a motion to nonsuit, we think the case should have been submitted to the jury under proper instructions. Snipes v. Wood, 179 N. C., 349; Julian v. Daniels, 175 N. C.; 549; Gray v. Lentz, 173 N. C., 346.
As said in Furr v. Johnson, 140 N. C., 157: “Where there is a conflict of evidence, whether there has been reasonable inquiry is to be submitted to the jury upon all the evidence under proper instructions; but if the facts are agreed, it is a matter of law,” citing Joyner v. Roberts, 114 N. C., 389. The jury alone may pass upon the weight of the evidence or the credibility of the witnesses. .
The judgment of nonsuit will be set aside and the case referred to another jury.
Reversed.